DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Invention I in the reply filed on November 11, 2021 is acknowledged.  
Invention I and Invention II
The traversal is essentially on the ground that claim 4 (being part of Invention I) is not distinct from invention II.  This is not found persuasive because it is possible for  claim 1 to be allowable without the additional limitations of claim 4; because the selector logic circuit of claim 4 is configured to receive latency values indicative of respective wakeup times for the component and a clock generator respectively, and to receive a selector signal indicating which latency value to output, wherein the selector logic circuit is further configured to provide a largest latency value indicative of a longest wakeup time while the selector logic circuit of Invention II is configured to receive latency values indicative of wakeup times for a set of components used by a processing unit and a selector signal indicating which latency value to output (Note that the examiner has indicated in the restriction requirement that Invention II has a separate utility such as a selector logic circuit having inputs to receive latency values indicative of wakeup times for a set of components used by a processing unit and a output a signal indicating a value of the early warning countdown is equal to the largest latency value while the comparator of Invention II is configured to receive an early warning countdown.  In addition, Invention I is directed to FIG. 1 while Invention II is directed to FIG. 3.
The traversal is also on the basis that there is no serious burden because the office does not provide a specific reason in support of the search or examination burden, and because the office only contains boiler plate reasons.  The traversal is not persuasive essentially because the highlighted parts in the preceding paragraph suggest divergent subject matter, using different search queries, prior art applicable to one invention not likely applicable to another invention – hence a serious search burden.  The traversal is further not persuasive because the examination of Invention I raises a substantial number of issues under 35 U.S.C. 112 – hence a serious examination burden because it is expected for Invention II to also raise a substantial number of issues under 35 U.S.C. 112.
Inventions I and II vs Invention III
The traversal is on the ground that there is a serious burden on examination.  The traversal is not persuasive because the examiner has indicated in the restriction requirement that Invention I and Invention II do not require determining a set of resources used to perform a scheduled task and determining a largest latency value indicative of a longest wakeup time from a set of latency values.  The examination of Invention III is therefore directed to divergent subject matter, using different search queries, prior art applicable to one invention not likely applicable to another invention – 
The requirement is still deemed proper and is therefore made FINAL.

Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on November 11, 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 1 recites “a component coupled to the processor and configured to execute the task in conjunction with the processor” in lines 11-12.  Claim 2 recites “The electronic circuit of claim 1, wherein the component includes memory” in line 1.  The recitations suggest a memory configured to execute a task.  The examiner submits that a memory cannot be configured to execute a task. At best, a memory can only be used during execution of a task.  Clarification and/or explanation are/is required. 

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a real-time clock (RTC) sub-system that includes an alarm register to store a predetermined time to execute a task and configured to: provide an early warning countdown based on the predetermined time; and provide a scheduled event signal at the predetermined time” in lines 2-5.  It is not clear which of the RTC sub-system and the alarm register is configured to provide an early warning countdown 
Claim 1 recites “a preemptive wakeup circuit coupled to the RTC sub-system to receive the early warning countdown and configured to generate a clock request signal and disable a sleep mode indicator based on the early warning countdown” in lines 8-10.  The recitation suggests the RTC sub-system generating a clock request signal and disabling a sleep mode indicator based on the early warning countdown.  The specification suggests the RTC sub-system generating a clock request signal and disabling a sleep mode indicator based on the value of the early warning countdown being equal to the largest latency value.  Clarification and/or explanation is/are required.
Claim 3 recites “the disabled sleep mode indicator” in line 3.  There is insufficient antecedent basis for the recitation in the claim.
Claim 4 recites “a selector logic circuit configured…to receive a selector signal indicating which latency value to output, wherein the selector logic circuit is further configured to provide a largest latency value indicative of a longest wakeup time” in lines 2-5.  The recitation suggests the selector logic circuit configured to receive a selector signal indicating which latency value to output, and to additionally provide a largest latency value indicative of a longest wakeup time.  The specification suggests the selector logic circuit configured to receive a selector signal indicating a largest latency value indicative of a longest wakeup time to output.  Clarification and/or explanation are/is required. 

Claim 5 recites “wherein the RTC sub-system is configured to decrement the early warning countdown” in lines 1-2.  It is not clear what applicant intends to claim with the recitation.  The specification suggests the early warning countdown being a countdown on the early warning bus ([0013], line 2).  The early warning countdown is therefore a process, and it is not clear how a process can be decremented.  Clarification and/or explanation are/is required. 
Claim 6 recites “wherein the early warning countdown is twelve bits wide”.  It is not clear what applicant intends to claim with the recitation.  The specification suggests the early warning countdown being a countdown on the early warning bus ([0013], line 2).  The early warning countdown is therefore a process, and it is not clear how a process can be twelve bits wide.  Clarification and/or explanation are/is required. 
Claim 8 recites “wherein the RTC sub-system comprises a real-time clock for providing the scheduled event signal and the early warning countdown” in lines 1-2.  It is not clear what applicant intends to claim with the recitation.  In particular, it is not clear how a real time-clock can provide the scheduled event signal and the early warning countdown.  The specification suggests the RTC sub-system providing the scheduled event signal and the early warning countdown.  Clarification and/or explanation are/is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a real-time clock subsystem…configured to in claim 1;
a component…configured to in claim 1;
a power controller…configured to in claim 1;
the power controller is configured to in claim 2;
the power controller is configured to in claim 3;
the RTC sub-system is configured to in claim 5; 
the RTC sub-system is configured to in claim 10;
the RTC sub-system is configured to in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification discloses the real-time clock subsystem as corresponding to element 170 of FIG. 1 and element 470 of FIG. 4, the real-time clock subsystem further including a real-time clock (see claim 8) and an internal counter (see [0016]) and operating in accordance with paragraph [0016] of the specification. 
A review of the specification discloses the component as corresponding to a memory (see claim 2 and claim 3).
A review of the specification discloses the power controller as corresponding to PRCM 150 of FIG. 1 and PRCM 450 of FIG. 4 and discussed in paragraph [0015] of the specification.  There is however no structure associated with either PCRM 150 or PCRM 450.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim limitation “power controller…configured to” in claims 1-3 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
There is no disclosure of a corresponding structure, material or acts associated with the claimed power controller for providing a clock signal and waking the component based on the sleep mode indicator (see claim 1); there is no disclosure of a corresponding structure, material or acts associated with the claimed power controller for transitioning the memory to a retention mode and disabling the clock signal in response to the sleep mode indicator and the clock request signal (see claim 2); there is no disclosure of a corresponding structure, material or acts associated with the claimed power controller for transitioning the memory to an active mode in response to the disabled sleep mode indicator (see claim 3).

Claim limitation “power controller…configured to” in claims 1-3 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
There is no disclosure of a corresponding structure, material or acts associated with the claimed power controller for providing a clock signal and waking the component based on the sleep mode indicator (see claim 1); there is no disclosure of a corresponding structure, material or acts associated with the claimed power controller for transitioning the memory to a retention mode and disabling the clock signal in response to the sleep mode indicator and the clock request signal (see claim 2); there is no disclosure of a corresponding structure, material or acts associated with the claimed power controller for transitioning the memory to an active mode in response to the disabled sleep mode indicator (see claim 3).
Therefore, claims 1-13 are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANH Q NGUYEN whose telephone number is (571)272-4154. The examiner can normally be reached M-F (10:30AM-6:30PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAWEED ABBASZADEH can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TANH Q NGUYEN/Primary Examiner, Art Unit 2187                                                                                                                                                                                                        TQN: March 11, 2022